DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 and 12 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
Per the TITLE, the claims are directed towards “VALIDATION AND STORAGE OF TRANSACTION DATA FOR A BLOCKCHAIN, ” which is an abstract idea of organizing human activity. Claims recite “receiving transaction data associated with a transaction via a transaction component; incorporating at least a portion of the transaction data into a security process associated with a challenge and-response authentication of a data block for the transaction data, wherein the data block comprises…for another data block in the blockchain associated with the data block; and validating the data block associated with the blockchain on the security process” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as memory and processor merely use a computer as a tool to perform an abstract idea. Further, the additional elements of “cryptographic hash data” along with the “blockchain” does not improve the functioning of the computer itself. Specifically, the memory and processor performs the steps or functions of “receiving transaction data associated with a transaction via a transaction component; incorporating at least a portion of the transaction data into a security process associated with a challenge and-response authentication of a data block for the transaction data, wherein the data block comprises…for another data block in the blockchain associated with the data block; and validating the data block associated with the blockchain on the security process” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The mathematical operations of “cryptographic hash data” do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving transaction data associated with a transaction via a transaction component; incorporating at least a portion of the transaction data into a security process associated with a challenge and-response authentication of a data block for the transaction data, wherein the data block comprises…for another data block in the blockchain associated with the data block; and validating the data block associated with the blockchain on the security process” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the memory and processor performs the steps or functions of “receiving transaction data associated with a transaction via a transaction component; incorporating at least a portion of the transaction data into a security process associated with a challenge and-response authentication of a data block for the transaction data, wherein the data block comprises…for another data block in the blockchain associated with the data block; and validating the data block associated with the blockchain on the security process”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent Claims
Dependent claims 2-10 and 12 further describe the abstract idea of organizing human activity. Claims 2-3 merely expounds on displaying data on a client device. Claim 4 builds off authentication/validation with Turing test which does not improve the function of the computer blockchain as a whole. Claim 5 recites a “validator component.” The “component” under BRI, see Spec. at 0026, may be understood as a software implementation. This implementation does not offer a meaningful link. Claim 6 recites “transaction component”. This element does not offer a meaningful link. Claims 7-9 builds off the idea of authentication/validation with a key. Claim 10 updates a blockchain data after verification. Claim 12 with the additional element expounds on the additional element of “hash data” in claim 1. The hashes do not improve the functioning of the computer.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentz US20200052898A1.
Regarding claim 1 Wentz teaches: 
receiving transaction data associated with a transaction via a transaction component; (Fig. 2 Items A1 to AN and B1 to BN and etc.; 0068 (“one or more new…signed assertion 200”), 0069 (“new”)) (Examiner’s underlining.)
(Note: transaction is nonlimiting, see Spec. at 0017, 0077. Transaction component is broad, see Spec. at 0019)
incorporating at least a portion of the transaction data into a security process (0067 “infeasible…alteration”) associated with challenge-response authentication (0017 “challenge-response”, 0021 (same), 0077 (same); see also 0076 (receiving data for evaluation)) of a data block for the transaction data (Fig. 1 Item 116; Fig. 2 Item “Hash A”; 0067 “blockchain”; see also 0029 (explaining hashing), 0052 (explaining secure computing module may be blockchain), 0054 (“append a hash”), 0069), wherein the data block comprises cryptographic hash data for another data block in a blockchain associated with the data block; and (0067 “hashed information”; 0068 “successive hashing process”; see also 0029 (explaining hashing), 0054 (“append a hash”), 0069) 
validating the data block associated with the blockchain based on the security process (0069 “proof of work” or “proof of stake”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Liu US20150295716A1 in view of Simons US20190342095.
Regarding claim 1 Liu teaches a database with homomorphic encryption:
receiving transaction data associated with a transaction via a transaction component (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO)); 
incorporating at least a portion of the transaction data into a security process associated (Fig. 8 (showing encrypted data split into three shares); 0248)…
validating the data block associated with the…based on the security process (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159; 0297 “verifies the integrity”, 0303 (examples of SUM or AVG verified)).
Liu does not teach:
with challenge-response authentication of a data block for the transaction data, wherein the data block comprises cryptographic hash data for another data block in a blockchain associated with the data block; and
Contrasting blockchain with a centralized database, see Simons at 0003, Simons is directed towards a blockchain database maintained through consensus. See Simons at Claim 1 (“nodes reach[] consensus”). Simons teaches:
with challenge-response authentication (Fig. 2 Items “Multi-Factor Authentication” and “Biometric Authentication”; Claim 4 (“multi-factor authentication”); 0052) of a data block for the transaction data (0046 (“during validation [use] digital signatures [with] private keys”) (parenthetical omitted); see also 0005 (background on consensus like proof of work), wherein the data block comprises cryptographic hash data for another data block in a blockchain associated with the data block; and (0016 “cryptographic hashing [] to lock blocks”, 0042 “links [that] include[] the previous block’s unique hash”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the homomorphic database of Liu with the blockchain database (which is a decentralized database) of Simons with authentication in order to increase security by offering multiple layers of security protection. That is, Liu increases the security of the data itself in the database with homomorphic encryption and Simons increases the security of the system with its users by authenticating in addition to providing hashes for integrity. 

Regarding claim 2 Liu teaches:
wherein the operations further comprise rendering at least a portion of the security process (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159; 0297 “verifies the integrity”, 0303 (examples of SUM or AVG verified)) via a display (0336 “display devices”) of an electronic device (Fig. 1 Item 101), wherein the rendering includes at least one of rendering visual data associated with the security process (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159; 0297 “verifies the integrity”, 0303 (examples of SUM or AVG verified)) via the display (0336) associated with the transaction via the display (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO)).
Liu does not teach:
and rendering contextual data
Simons teaches:
and rendering contextual data (0041 “common data [with examples]”)

Regarding claim 3 Liu teaches:
wherein the rendering the visual data further comprises at least one of presenting the visual data (Fig. 1 Item 101; 0036) associated with a query regarding information contained in the portion of the transaction data (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO)) and generating a query (0296 “DBMS service returns to the query proxy”; see also 0293 (“query”); 0294 (“SELECT…FROM”)) 
Liu does not teach:
regarding contextual information for the transaction.
Simons teaches:
regarding contextual information (0041 “common data [with examples]”) for the transaction (0041 “transaction with data”).

Regarding claim 4 Liu teaches:
wherein the rendering the visual data (Fig. 1 Item 101; 0336) comprises at least one of presenting the visual data (Fig. 1 Item 101; 0036)…and rendering the visual data (Fig. 1 Item 101; 0036)…
Liu does not teach:
based on a timestamp associated with the transaction
…associated with the challenge-response authentication.
Simons teaches:
based on a timestamp (0041) associated with the transaction (0041 “transaction with data”)
…associated with the challenge-response authentication (Fig. 2 Items “Multi-Factor Authentication” and “Biometric Authentication”; Claim 4 (“multi-factor authentication”); 0052).
Neither Liu nor Simons teach: by executing an automated Turing test. Examiner takes express Official Notice that CAPTCHAs are old and well known. Examiner also takes Office Notice that brute force attacks are well known and that failed login attempts are well known. It can be appreciated that, during logins, user-names and passwords are commonly entered. A malicious third party hacker may attempt to login using a brute force attack to attack the web application by trying any/all combinations/permutations. To prelude this attack, web applications may lock an account after a number of attempts (e.g., 3 failed attempts). CAPTCHAs work in a similar fashion in that human interaction must be performed using a common place click-the-square test with pictures. Or the human must read scribbled text. Both tests are unable to be performed by a computer which automates attacks thereby slowing down the brute force attack to a crawl (or preventing it all together). Examiner takes express Office Notice regarding the notorious facts enumerated above for an explanation. The species of CAPTCHAs teaches the genius of Turing test. It would have been obvious to augment the authentication biometric found in Simons, in combination with Liu, with a CAPTCHA in order to prevent brute force attacks.

Regarding claim 5 Liu teaches:
wherein the transaction component is operated by at least one validator component, and wherein the at least one validator component facilitates operations that include at least one of (Fig. 1 Item 103):
generating at least one transactor query regarding the transaction to a transactor via the display of the electronic device; and (Fig. 4 Item 412; 0140)
Liu does not teach:
generating at least one blockchain…regarding the transaction to a blockchain responder component having authority to update the blockchain.
Simons teaches:
generating at least one blockchain…regarding the transaction to a blockchain responder component having authority to update the blockchain (Fig. 3 Items 306, 316; 0066-0668).

Regarding claim 6 Liu teaches:
wherein the at least one transaction component presenting a transaction interface to the transactor (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO))…
Liu does not teach:
to facilitate performing at least one of a financial exchange between parties, a file exchange between parties, and a property exchange between parties, and wherein the data block in the blockchain is employed to record the exchanges.
Simons teaches:
to facilitate performing at least one of a financial exchange between parties, a file exchange between parties, and a property exchange between parties (0022, 0024, 0068), and wherein the data block in the blockchain is employed to record the exchanges (0068).

Regarding claim 7 Liu teaches:
query (0296 “DBMS service returns to the query proxy”; see also 0293 (“query”); 0294 (“SELECT…FROM”))
Liu does not teach:
wherein a private key is employed by the at least one validator component as part of the security process to encrypt the at least one transactor query and the at least one blockchain….
Simons teaches:
wherein a private key is employed by the at least one validator component (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted)) as part of the security process to encrypt the at least one transactor query and the at least one blockchain (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))….

Regarding claim 9 Liu teaches:
query (0296 “DBMS service returns to the query proxy”; see also 0293 (“query”); 0294 (“SELECT…FROM”))
Liu does not teach:
wherein the private key is employed by the at least one validator component as part of the security process for verifying the encrypted response to the encrypted blockchain….
Simons teaches:
wherein the private key is employed by the at least one validator component as part of the security process (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted)) for verifying the encrypted response to the encrypted blockchain (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))….

Regarding claim 10 Liu teaches:
wherein the at least one of the…responder component and the at least one validator component (Fig. 1 Item 103) update the data block (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO))…with the transaction data (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO)) based on verifying the encrypted response (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159; 0297 “verifies the integrity”, 0303 (examples of SUM or AVG verified)).
Liu does not teach:
…blockchain;
Simons teaches:
…blockchain (Fig. 1 Item 104c; 0041 (“data stored in an associated block”), 0046, 0047);

Regarding claim 11 Liu teaches:
wherein the security process includes a homomorphic encryption, wherein the…queries are generated as E(Q1), E(Q2)... E(QN) (0153) by the at least one validator component and the…responder component responds with the encrypted response to the respective queries (0296 “DBMS service returns to the query proxy”; see also 0293 (“query”); 0294 (“SELECT…FROM”)) and is a summation represented as E(Q1 + Q2 ... + QN) (0153 “SUM”; compare 0163 (“multiplicative”)), with E representing an encryption using a private or public key (0312), Q representing a query (0293), and N representing a positive integer (0315 Vn).
Liu does not teach:
encrypted…with E representing an encryption using a private or public key…
…blockchain;
Simons teaches:
encrypted (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))…with E representing an encryption using a private or public key (0046)…
…blockchain (Fig. 1 Item 104c; 0041 (“data stored in an associated block”), 0046, 0047);

Regarding claim 12 Liu teaches:
wherein the…queries and the…response is generated as a hash value (0260-0261 (hashing)).
Liu does not teach:
encrypted…with E representing an encryption using a private or public key…
Simons teaches:
encrypted (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))…with E representing an encryption using a private or public key (0046)…

Regarding claim 13 Liu teaches:
receiving, by a system (Fig. 1 Item 100 which utilizes a proxy 104 and proxy forwards to encrypted database 106) having a processor and a memory, transaction data involved in one or more transactions to be added to a data block (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO))…
…at least two…queries (0133 (explaining client runs “queries (including the database create and updates statements)”)) that encrypts at least a portion of the transaction data as separate encrypted values (Fig. 8 (showing encrypted data split into three shares); 0248) associated with the respective…queries (Fig. 8 (showing encrypted data split into three shares); 0248); 
receiving, by the system, an encrypted response to the at least two…queries (0296 “DBMS service returns to the query proxy”; see also 0293 (“query”); 0294 (“SELECT…FROM”)) representing an aggregated encrypted value (0153 “additive homomorphic”, 0164 “multiplicative homomorphic”) determined from the separate encrypted values; and (Fig. 5 (showing unencrypted data); Fig. 6 (showing keys); Fig. 8 (showing encrypted data split into three shares); Fig. 9 (showing decryption which is compared against Fig. 5))
verifying, by the system, that the aggregated encrypted value correlates to the separate encrypted values (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159; 0297 “verifies the integrity”, 0303 (examples of SUM or AVG verified)).
Liu does not teach:
generating, by the system…encrypted…
…a blockchain;
Simons teaches:
generating, by the system…encrypted (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted); see also 0003 (contrasting “centralized database” with blockchain), 0005 (background on consensus like proof of work))
(Note: Claim 15 is originally filed and therefore part of the Spec. (“private key to encrypt”))
…a blockchain (Fig. 1 Item 104c; 0041 (“data stored in an associated block”), 0046, 0047);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the homomorphic database of Liu with the blockchain database (which is a decentralized database) of Simons with digital signatures for appending a new block on the blockchain in order to increase security. That is, homomorphic encryption increases the security of the data maintained by the database whereas digital signatures increase how the data stored is secured by specific users. As such, it is obvious to layer security. 

Regarding claim 14 Liu teaches:
further comprising updating, by the system, the data block (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO))…with the transaction data (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO))  based on verifying that the aggregated encrypted value correlates to the separate encrypted values (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159).
Liu does not teach:
…a blockchain;
Simons teaches:
…a blockchain (Fig. 1 Item 104c; 0041 (“data stored in an associated block”), 0046, 0047);

Regarding claim 15 Liu teaches:
queries (0296 “DBMS service returns to the query proxy”; see also 0293 (“query”); 0294 (“SELECT…FROM”))
Liu does not teach:
employing, by the system, a private key to encrypt the at least two encrypted, and
utilizing, by the system, a public key to generate the encrypted response to the at least two encrypted...
Simons teaches:
employing, by the system, a private key to encrypt the at least two encrypted (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))…, and
utilizing, by the system, a public key (0020, 0034, 0059) to generate the encrypted response to the at least two encrypted (0046 (“during validation [use] digital signatures [with] private keys”) (parenthetical omitted); see also 0005 (background on consensus like proof of work)...

Regarding claim 16 Liu teaches:
further comprising…, that the aggregated encrypted value correlates to the separate encrypted values (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159; 0297 “verifies the integrity”, 0303 (examples of SUM or AVG verified)).
Liu does not teach:
utilizing the private key for verifying, by the system…
Simons teaches:
utilizing the private key for verifying, by the system (0046 (“during validation [use] digital signatures [with] private keys”) (parenthetical omitted); see also 0005 (background on consensus like proof of work)

Regarding claim 17 Liu teaches:
wherein the at least two…queries are generated as a homomorphic encryption, wherein the…queries are generated as E(Q1), E(Q2)...E(QN) and the encrypted response to the respective queries is the aggregated encrypted value that represented as at least one of a summation represented as E(Q, + Q2+ ... +QN) or a product represented as E(Q 1* Q2* ... *QN) (0153 “additive homomorphic”, 0164 “multiplicative homomorphic”),….
Liu does not teach:
encrypted…with E representing an encryption using a private or public key…
Simons teaches:
encrypted (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))…with E representing an encryption using a private or public key (0046)…

Regarding claim 18 Liu teaches:
wherein the at least two…queries (0133 (explaining client runs “queries (including the database create and updates statements)”)) and the encrypted response is generated as a hash value (0260-0261 (hashing)).
Liu does not teach:
encrypted…with E representing an encryption using a private or public key…
Simons teaches:
encrypted (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))…with E representing an encryption using a private or public key (0046)…

Regarding claim 19 Liu teaches:
receive transaction data involved in one or more transactions to be added to a data block (Fig. 4 Item “update record”; 0140, 270 (INSERT INTO))…
generate a plurality of…queries (0133 (explaining client runs “queries (including the database create and updates statements)”)) that encrypts at least a portion of the transaction data as separate encrypted values (Fig. 8 (showing encrypted data split into three shares); 0248) associated with each of the plurality of…queries;
receive an encrypted response to the plurality of…queries (0296 “DBMS service returns to the query proxy”; see also 0293 (“query”); 0294 (“SELECT…FROM”)), wherein the encrypted response is based upon the separate encrypted values; and (Fig. 5 (showing unencrypted data); Fig. 6 (showing keys); Fig. 8 (showing encrypted data split into three shares); Fig. 9 (showing decryption which is compared against Fig. 5))
verify that the encrypted response correlates to the separate encrypted values (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159; 0297 “verifies the integrity”, 0303 (examples of SUM or AVG verified)).
Liu does not teach:
encrypted…with E representing an encryption using a private or public key…
…a blockchain;
Simons teaches:
encrypted (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))…with E representing an encryption using a private or public key (0046)…
…a blockchain (Fig. 1 Item 104c; 0041 (“data stored in an associated block”), 0046, 0047);

Regarding claim 20 Liu teaches:
the instructions further comprising causing the processor…based on verifying that the encrypted response correlates to the separate encrypted values (0155 “To prove that the encryption scheme…is homomorphic for the SUM operation in SQL”; Equation (5) on 149; Equations (12) to (15) on 0155-0159; 0297 “verifies the integrity”, 0303 (examples of SUM or AVG verified)).
Liu does not teach:
to update the data block in the blockchain with the transaction data.
Simons teaches:
to update the data block in the blockchain with the transaction data (0005 (for example “proof of work”), 0006 “consensus”, 0038 (same), 0046 (same)).

Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Liu US20150295716A1 in view of Simons US20190342095 in view of Menezes (“HandBook of Applied Cryptography”).
Regarding claim 8 Liu teaches:
…as part of the security process (Fig. 8 (showing encrypted data split into three shares); 0248),…response in response…query (0296 “DBMS service returns to the query proxy”; see also 0293 (“query”); 0294 (“SELECT…FROM”)).
Liu does not teach:
wherein the operations further comprise sharing a public key between the at least one validator component and the blockchain responder component… and wherein the public key is employed by the blockchain responder component to send an encrypted… to the encrypted blockchain…
Simons teaches:
…the at least one validator component and the blockchain responder component (Fig. 1 Item 104c; 0041 (“data stored in an associated block”), 0046, 0047)…by the blockchain responder component (Fig. 1 Item 104c; 0041 (“data stored in an associated block”), 0046, 0047)…to the encrypted blockchain (0046 “new data transaction [with] digital signatures ensure transaction are validated [those who have] private keys”) (parentheticals omitted))
Neither Liu nor Simons teaches:
wherein the operations further comprise sharing a public key between… and wherein the public key is employed… to send an encrypted…
Menezes teaches:
wherein the operations further comprise sharing a public key between (p. 507)… and wherein the public key is employed (p. 26)… to send an encrypted (p.26)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Liu-Simons, wherein both references disclose public/private keys, with the crypto teachings of Menezes in order to distribute keys to multiple users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685